TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00042-CR






Timothy John Limon, AKA Uncle John, AKA Michael Limon, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT


NO. 97-245-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING






PER CURIAM

A jury found appellant guilty of two counts of aggravated sexual assault and one count of
indecency with a child.  The jury assessed punishment at imprisonment for ninety-nine years for the two
counts of aggravated sexual assault and at imprisonment for twenty years for the indecency with a child
count.

Sentence was imposed on October 16, 1997.  There was a timely motion for new trial. 
Notice of appeal was therefore due on January 14, 1998.  Tex. R. App. P. 26.2(a)(2).  Notice of appeal
was filed on January 16, two days late.  The notice was mailed on January 15, one day late.  Tex. R. App.
P. 9.2(b)(1)(C).  No extension of time for filing notice of appeal was requested.  Tex. R. App. P. 26.3. 
Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte v. State, 860 S.W.2d
108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  We lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996); see Williams v. State, No.
03-97-00707-CR (Tex. App.--Austin Dec. 18, 1997, no pet.).

The appeal is dismissed.


Before Justices Powers, Aboussie and Jones

Dismissed for Want of Jurisdiction

Filed:    February 26, 1998

Do Not Publish